Fourth Court of Appeals
                               San Antonio, Texas
                                   September 14, 2020

                                  No. 04-20-00151-CV

                            John PORTERFIELD,
                                  Appellant
                                     v.
                 DEUTSCHE BANK NATIONAL TRUST COMPANY,
                                  Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                 Trial Court No. 18-366
                       Honorable Kirsten Cohoon, Judge Presiding


                                     ORDER
    Appellee's Unopposed Second Motion for Extension of Time to File Appellee's Brief is
GRANTED. The brief is due no later than October 21, 2020.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court